Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted special examination status under the Cancer Immunotherapy Pilot Program on September 16, 2021.
This Action is in response to the papers filed on December 22 , 2021. Claims 1-18 are currently pending. 
In response to the restriction requirement of December 22, 2021, Applicants’ election with traverse of Group I, claims 1-3, drawn to a chimeric antigen receptor (CAR), is acknowledge.  
Response to Applicants’ arguments
Applicant’s traversal is essentially that "the information provided by a nucleic acid of Group III can be used to make a materially different polypeptide than that of Group I. However, claim 5 (belonging to Group III) reads "[a] nucleic acid encoding the CAR of claim 1". In other words, a nucleic acid of Group III will necessarily encode the CAR of claim 1 (belonging to Group I).” Applicants’ arguments have been considered and  have been found persuasive
Accordingly, the examiner is withdrawing  the restriction requirement between Groups I -VI as search and examination of all Groups I-VI together as set forth in the restriction requirement of December 22, 2021  do not represent undue burden.

Therefore, claims 1-18 are currently under examination to which the followings grounds of rejection are applicable.  
Priority
The present application filed on September 16, 2021 is a Con of  Application 16/881,668 filed on  May 22, 2020 (Now US Patent 11,142,581) , which claims priority as a continuation-in part of PCT/CN 2019/081064 filed on April 2, 2019 which claims the benefit of foreign priority 
 A certified translated copy of the foreign Chinese Patent Application 201810326346.9 was filed on June 18, 2021 was provided with parent Application 16/881,668.  Thus, the earliest possible priority for the instant application is April 12, 2018.
Specification
Cross-Reference to Related Application.
The disclosure filed on 9/16/2021 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent 11,142,581. Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 11,142,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of US Patent 11,142,581.
Claim 1 of U.S. Patent 11,142,581 is directed to:
A method of treating multiple myeloma associated with expression of a B-cell maturation antigen (BCMA), the method comprising administering to a subject in need thereof a therapeutically effective amount of an engineered T cell comprising a nucleic acid sequence encoding a BCMA-directed chimeric antigen receptor (CAR), wherein the engineered T cell expresses on the surface an anti-BCMA antigen binding region comprising: 
a light chain variable region (VL) having an amino acid sequence set forth in SEQ ID NO: 1, and a heavy chain variable region (VH) having an amino acid sequence set forth in SEQ ID NO: 2; wherein VL is located at the N-terminus of VH, wherein the anti-BCMA antigen-binding region is a single-chain variable fragment (scFv) that specifically binds BCMA, wherein the CAR further comprises: 
(a) a signal peptide having an amino acid sequence set forth in SEQ ID NO: 9, 
(b) a hinge region having an amino acid sequence set forth in SEQ ID NO: 12, 
(c) a transmembrane domain having an amino acid sequence set forth in SEQ ID NO: 13, 
(d) a co-stimulatory region having an amino acid sequence set forth in SEQ ID NO: 14, and 
(e) a cytoplasmic signaling domain having an amino acid sequence set forth in SEQ ID NO: 15.
Claims 10 of the invention is directed to a method of treating a hematologic cancer, the method comprising administering the T cell of claim 3 to a subject in need thereof, wherein the T cell comprises a chimeric antigen receptor (CAR) comprising the same modular components identified by the same SEQ ID NOS: of claim 1 of U.S. Patent 11,142,581.
Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of U.S. Patent 11,142,581.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



.	Claims 3, 4, 8-10 and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
	Claims 3, 4, 8-10 and 10-18 are directed to products and  method of treatment comprising  a generic T cell of unknown origin comprising a chimeric antigen receptor (CAR). It is both incredible and unbelievable that any T cell, other than a recombinant or engineered T cell, would comprise [a nucleic acid that express] a chimeric antigen receptor (CAR) as claimed. The occurrence of a chimeric antigen receptor or CAR in any given natural cell is both incredible and unbelievable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
T cells are  genetically engineered with recombinant vectors to express a protein identified as a T cell receptor for use in immunotherapy. Thus, it is unclear what a  chimeric antigen receptor refers to other than to a protein/polypeptide encoded by a nucleic acid. As such the metes and bounds of the claim are indefinite. 
Claim 3 is indefinite in its recitation of “A T cell comprising the CAR of claim 1” because it is unclear how the T cell has been genetically engineered to comprise said CAR other than by introducing into the T cell a nucleic acid encoding a chimeric receptor protein. Thus the T cell possesses a nucleic acid encoding the CAR protein/polypeptide. As such the metes and bounds of the claim are indefinite. 
Claims 2 and 4-18 are indefinite insofar as they depend directly or indirectly from claim 1.
***
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A method of treating a hematologic cancer where the cancer cells express a B-cell maturation antigen (BCMA), does not reasonably provide enablement treatment for treatment of  a hematologic cancer that is negative for BCMA. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The Specification has not shown a correlation between the claimed T-CAR 
comprising an anti-BCMA antigen binding region for the treatment of any cancer. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  

The Specification provides four examples of BCMA -CAR constructs in Figure 2. The full-length DNA encoding the four BCMA-CARs was used to integrate the CAR gene in the T cell genome and expression level of the encoded protein on the membrane was confirmed by FACS (Examples 1-3; page 22, lines 35-37). For example, as shown in Figure 4B, all the four constructs BCM-1, BCMA-20, BCMA-CA8 and BMCA-MO6   demonstrated significantly in vitro activities (e.g., inducing interferon-γ BCMA-20 (also named C-CAR088) showed the greatest activity. 

    PNG
    media_image1.png
    308
    506
    media_image1.png
    Greyscale

The same anti-BCMA-20 CAR T offer anti-tumor activities in vivo and superior efficacy in a clinical trial. BCMA is highly expressed in malignant plasma cells, such as multiple myeloma and plasma cell leukemia (Specification page 1, lines 26-27). Example 6 teaches inhibition of CART-BCMA-1 and CART-BCMA-20  on RPMI-8226 myeloma xenograft model (page 22). Only one of the CAR construct, BCMA-20 (also named C-CAR088), was used for further experiments for in vitro lysis of BCMA positive cells (NH929-BCMA) at different effect target ratios (page 23; Example 8). Furthermore, only the C-CAR088 construct was tested in vivo to reduce tumor burden of human multiple myeloma cells RPMI-8226 in mice (page 23; Example 10). Clinical trials were also conducted of an anti-BCMA-20 CAR (also named C-CAR088) in treating patients with multiple myeloma (MM) aged 18-75 years old, MM cells express BCMA. The PET-CT images of the cancer lesions for one patient, patient of the patient 
    PNG
    media_image2.png
    650
    554
    media_image2.png
    Greyscale
of ID Z0203-00801C008, are shown in Figure 15, were treated with CAR-T treatment-CAR088 and abnormal PC in BM were significantly decreased (page 27; line 14; Figures 15-17).  
It is known in the art that T  cells are genetically engineered to express chimeric antigen receptors specifically directed toward antigens on a patient's tumor cells, then infused into the patient where they attack and kill the cancer cells (Chimeric antigen receptor T cell – Wikipedia, pp. 1-9; downloaded on 3/4/2022). Accordingly, a person skilled in the art would readily understand that anti-BCMA-20 CAR T, for example, will be effective against BCMA-expressing malignant hematologic cancer cells , and would not be expected to be effective against  hematologic cancer cells which do not express BCMA (e.g. Rian et al. 2007; Mol Cancer Ther; pp. 3009-3017; of record). Thus, the Specification provides support for methods of treating BCMA+ hematologic cancer cells  by administration of engineered  T cells that contain a nucleic acid encoding and expressing the CAR protein of claim 1 on the surface of T cell. To the extent the claims fail to recite distinguishing features to commensurate with the level of guidance presented, the claims are not considered enabled. Since each prospective embodiment, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as it is claimed in its current scope. The specification provides inadequate guidance to do otherwise. 
Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633